Paul Earl Dorsey v. Gary Johnson and Joe Missildine















IN THE
TENTH COURT OF APPEALS
 

No. 10-02-025-CV

     PAUL EARL DORSEY,
                                                                         Appellant
     v.

     GARY L. JOHNSON
     AND JOE MISSILDINE,
                                                                         Appellees
 

From the 52nd District Court
Coryell County, Texas
Trial Court # COT-99-32530
                                                                                                                
                                                                                                         
CONCURRING OPINION
                                                                                                                

      Until the precedential value of the majority opinion in Jacobo v. Binur is established, I will
continue to note my disagreement with this court’s manner of reviewing no-evidence summary
judgment motions which reference summary judgment evidence.  I respectfully note my
disagreement with the portion of the opinion discussing the application of the traditional standard
of review for summary judgments to this no-evidence motion for summary judgment.  See Jacobo
v. Binur, 70 S.W.3d 330, 339-344 (Tex. App.—Waco 2002, no pet. h.)(Gray, J. dissenting).  The
error, however, does not prevent a proper result in this case.  Accordingly, I concur in the
judgment.


                                                                         TOM GRAY
                                                                         Justice

Concurring opinion delivered and filed October 9, 2002
Do not publish

gn: justify">                                                             TOM GRAY
                                                             Justice

Before Chief Justice Davis,
      Justice Vance, and
      Justice Gray
Affirmed
Opinion delivered and filed July 18, 2001
Do not publish